Exhibit 10.1

 

AMENDMENT NO. 1 TO THE SEVENTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT No. 1 TO THE SEVENTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into this 28th day of April, 2003 by and
among FLEET CAPITAL CORPORATION (“Fleet”), a Rhode Island corporation,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party thereto (each such financial
institutions, including Fleet, is referred to herinafter individually as a
“Lender” and collectively and the “Lenders”), THE CIT GROUP/BUSINESS CREDIT,
INC., individually as a Lender and as Co-Administrative Agent, the other
financial institutions party thereto as Lenders, RESTORATION HARDWARE, INC., a
Delaware corporation (“Lead Borrower”) and THE MICHAELS FURNITURE COMPANY, INC.,
a California corporation (“Michaels,” together with the Lead Borrower, the
“Borrowers”) (each, an “Amendment Party” and, collectively, the “Amendment
Parties”), and is made with reference to the following facts:

 


RECITALS


 

A.                                   WHEREAS, Borrowers, the Agent, the
Co-Administrative Agent and the Lenders (each a “Party” and, collectively, the
“Parties”) have previously entered into that certain Seventh Amended and
Restated Loan and Security Agreement dated as of November 26, 2002 (as amended,
modified or supplemented from time to time, the “Loan Agreement”) and various
agreements and instruments collateral thereto (collectively with the Loan
Agreement, the “Loan Documents”).  All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings set forth in the Loan
Documents.

 

B.                                     WHEREAS, the Amendment Parties desire to
amend the Loan Agreement on the terms and subject to the conditions of this
Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Amendment Parties agree as follows:

 

ARTICLE I


AMENDMENTS TO LOAN AGREEMENT


 

1.1                                       Section 1.5 of the Loan Agreement is
hereby amended by deleting the third sentence and inserting the following in
lieu thereof:

 

“No Letter of Credit or LC Guaranty may have an expiration date that is after 30
days prior to the last day of the Term, unless, on the date such Letter of
Credit or LC Guaranty is requested by Borrowers, (i) an amount equal to 110% of
the face amount of such Letter of Credit or LC Guaranty, in the case of a
documentary Letter of Credit or LC Guaranty with respect to a  documentary
Letter of Credit, is deposited with Agent to be held as cash collateral, in a
manner

 

--------------------------------------------------------------------------------


 

satisfactory to Agent, and such later expiration date shall have been agreed to
by Agent, Bank or another Affiliate of Agent, as applicable or (ii) an amount
equal to 110% of the face amount of such Letter of Credit or LC Guaranty, in the
case of a standby Letter of Credit or LC Guaranty with respect to a standby
Letter of Credit, is deposited with the Agent to be held as cash collateral, in
a manner satisfactory to Agent, and such later expiration date shall not extend
more than 30 days beyond the last day of the Term.”

 

ARTICLE II


CONDITIONS PRECEDENT


 

This Amendment shall become effective upon satisfaction of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):

 

2.1                               Execution and delivery to the Agent of
counterparts hereof by the Borrowers, the Lenders, the Agent and the
Co-Administrative Agent.

 

2.2                               Delivery to the Agent of resolutions of the
Boards of Directors of the Borrowers, approving and authorizing the execution,
delivery and performance of this Amendment, certified as of the First Amendment
Effective Date by their corporate secretaries or assistant secretaries as being
in full force and effect without modification or amendment.

 


ARTICLE III


MISCELLANEOUS


 

3.1                               Each of the Borrowers reaffirms and restates
the representations and warranties set forth in Section 7 of the Loan Agreement,
as amended by this Amendment (the “Amended Agreement”), and, after giving effect
to the transactions contemplated herein, all such representations and warranties
shall be true and correct in all material respects on and as of the date hereof
(except insofar as such representations and warranties expressly relate to an
earlier date).

 

3.2                               Each of the Borrowers warrants and represents
(which warranty and representation shall survive the execution and delivery
hereof) that:

 

(a)                                  It has the corporate power and authority to
execute and deliver this Amendment, and to carry out the terms and provisions of
this Amendment and the Amended Agreement and the transactions contemplated
hereby and thereby, and has taken or caused to be taken all necessary corporate
action to authorize the execution and delivery of this Amendment and the
performance of this Amendment and the Amended Agreement and the transactions
contemplated hereby and thereby;

 

(b)                                 No consent of any other person (including,
without limitation, its shareholders or creditors), and no action of, or filing
with any governmental or public body or authority is required to authorize, or
is otherwise required in connection with the execution and

 

2

--------------------------------------------------------------------------------


 

delivery of this Amendment and the performance of the Amendment and the Amended
Agreement;

 

(c)                                  The execution and delivery of this
Amendment and the performance of this Amendment and the Amended Agreement will
not violate any law, statute or regulation, or any order or decree of any court
or governmental instrumentality, or conflict with, or result in the breach of,
or constitute a default under any contractual obligation: and

 

(d)                                 This Amendment has been duly executed and
delivered by a duly authorized officer, and this Amendment and the Amended
Agreement constitute a legal, valid and binding obligation of it, enforceable in
accordance with their terms, subject to laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity.

 

3.3                               The Loan Documents, subject to the foregoing
terms and conditions provided by this Amendment, constitute the complete
agreement of the Parties with respect to the subject matters referred to herein
and supersede all prior or contemporaneous negotiations, promises, agreements,
or representations, all of which have become merged and finally integrated into
the Loan Documents and this Amendment. No agreements or undertakings varying,
modifying, amending, extending, discharging or terminating the same shall be
binding upon any Party unless in writing signed by a duly authorized official or
agent hereof. No waiver by any Party of any breach hereunder shall be deemed a
waiver of any other or subsequent breach.

 

3.4                               Each Borrower agrees to pay, on demand, all
attorneys’ fees and costs incurred in connection with the negotiation,
documentation, and execution of this Amendment.  If any legal action or
proceeding shall be commenced at any time by any Party in connection with its
interpretation or enforcement, the prevailing Party or Parties in such action or
proceeding shall be entitled to reimbursement of its reasonable attorneys’ fees
and costs in connection therewith, in addition to all other relief to which the
prevailing Party or Parties may be entitled. Each of the Amendment Parties
waives its right to a trial by jury in any action to enforce, defend, or
interpret, or otherwise concerning this Amendment.

 

3.5                               Except as herein expressly amended, the Loan
Agreement is ratified and confirmed in all respects and shall remain in full
force and effect in accordance with its terms.

 

3.6                               This Amendment and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by and construed under the laws of the State of California and shall
inure to the benefit of and shall be binding upon the successors, heirs and
assigns of the Parties.

 

3.7                               All references to the Loan Agreement contained
in the Loan Agreement and the other Loan Documents and the other documents and
instruments delivered pursuant to or in connection therewith shall mean the Loan
Agreement, as amended hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

 

3

--------------------------------------------------------------------------------


 

3.8                               This Amendment may be executed in
counterparts, each of which shall be deemed and original and all of which
together shall constitute one and the same instrument.

 

3.9                               Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

RESTORATION HARDWARE, INC.,
the Lead Borrower

 

 

 

By: 

/s/

Kevin Shahan

 

 

 

 

 

 

 

Name:

 

Kevin Shahan

 

 

 

 

 

 

Title:

 

VP/CFO

 

 

 

 

 

 

THE MICHAELS FURNITURE COMPANY,
as a Borrower

 

 

 

By:

/s/

Thomas Bazzone

 

 

 

 

 

 

 

Name:

 

Thomas Bazzone

 

 

 

 

 

 

Title:

 

Director

 

 

 

 

FLEET CAPITAL CORPORATION, a Rhode
Island corporation, as Agent and as Lender

 

 

 

By: 

/s/

Matthew R, Van Steenhuyse

 

 

 

 

 

 

 

Name:

 

Matthew R, Van Steenhuys

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as the Co-Administrative Agent and as a
Lender

 

 

 

By:

/s/  Adrian Avalus

 

 

4

--------------------------------------------------------------------------------


 

 

Name:

 

Adrian Avalus

 

 

 

 

 

 

Title:

 

VP

 

 

 

Signature Pages to Amendment No. 1 to the Seventh Amended and Restated

Loan and Security Agreement

 

5

--------------------------------------------------------------------------------